Citation Nr: 0918792	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for psoriasis, also 
claimed as eczema. 

3.  Entitlement to an effective date earlier than August 3, 
2007 for the assignment of a 40 percent rating for type II 
diabetes mellitus.

4.  Entitlement to an effective date earlier than December 3, 
2004 for the grant of service connection for erectile 
dysfunction.

5.  Entitlement to an increased (compensable) rating for 
service-connected erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 1958 to October 1971.  Service in the 
Republic of Vietnam and receipt of the Combat Action Ribbon 
is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

Procedural history 

In a September 2003 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and psoriasis.  The same decision 
granted service connection for Type II diabetes mellitus and 
assigned a 
20 percent disability rating, effective May 8, 2001.  The 
Veteran perfected an appeal of the denial of the claims for 
service connection for hearing loss and psoriasis. 

In December 2004, the Veteran filed a claim seeking an 
increased rating for his service-connected diabetes mellitus.  
His claim was denied in a May 2005 rating decision.  The same 
decision granted service connection for erectile dysfunction 
as secondary to diabetes mellitus and established a 
noncompensable (zero percent) disability rating therefor, 
effective March 24, 2005.  [The Veteran was also awarded 
special monthly compensation based on the loss of use of a 
creative organ.]  The Veteran indicated his disagreement with 
the RO's December 2004 decision.  In June 2006, the RO issued 
a rating decision that granted an earlier effective date of 
December 3, 2004 for the Veteran's service-connected erectile 
dysfunction.  
The Veteran perfected an appeal as to the denial of his 
increased disability claim for diabetes mellitus and the 
disability rating and effective date assigned for erectile 
dysfunction in a August 2006 substantive appeal (VA Form 9). 

In a September 2007 rating decision, the RO granted an 
increased disability rating for the Veteran's diabetes 
mellitus.  A 40 percent disability rating was assigned 
effective August 3, 2007.  The Veteran has indicated his 
dissatisfaction with the assigned effective date but has 
withdrawn his appeal as to an increased disability claim for 
diabetes mellitus.  See, e.g., a June 9, 2008 report of 
contact.  

Issues not on appeal 

One issue previously on appeal, entitlement to service 
connection for tinnitus, was granted by a July 2007 RO rating 
decision.  Therefore, this matter has been resolved and is 
not in appellate status.

In the above-mentioned May 2005 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for amblyopia and cataracts.  The Veteran's June 
2005 notice of disagreement indicated that he wished to 
appeal this issue, and the RO issued a statement of the case 
(SOC) in June 2006 which included this issue.  However, the 
Veteran's July 2006 substantive appeal [VA Form 9] did not 
list amblyoipia or cataracts among the issues being appealed.  
See 38 C.F.R. § 20.202 (2008) [if a SOC lists several issues, 
the substantive appeal must either indicate that the appeal 
is being perfected as to all issues or must specifically 
identify the issues being appealed].  Accordingly, an appeal 
was not perfected as to this issue, and it is not before the 
Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In an October 2008 RO rating decision, increased ratings were 
denied for service-connected diabetes mellitus 
[notwithstanding the Veteran's withdrawal of his appeal as to 
that issue], posttraumatic stress disorder [PTSD], and 
tinnitus; service connection was denied for heart disease and 
renal cancer; and entitlement to a total rating based on 
individual unemployability was denied.  To the Board's 
knowledge, the Veteran has not disagreed with that decision.  
Those issues are therefore not in appellate status.   

FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that right ear hearing loss currently exists. 

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed left ear hearing loss and his military 
service, to include noise exposure therein.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
diagnosed psoriasis and his military service.

4.  The Veteran's service-connected diabetes mellitus is 
rated 20 percent disabling from the date of service 
connection, May 8, 2001, to August 3, 2007; and 40 percent 
disabling thereafter. 

5.  The first evidence that the Veteran's diabetes mellitus 
required insulin, a regulated diet and restriction of 
activities was received by VA on August 3, 2007. 

6.  The Veteran did not raise the claim of entitlement to 
service connection for erectile dysfunction at any time 
earlier than December 3, 2004.

7.  The Veteran's service-connected erectile dysfunction is 
manifested by loss of erectile power without penile 
deformity. 



CONCLUSIONS OF LAW

1.  The documented level of right ear hearing loss has not 
met the threshold established by VA.  38 C.F.R. § 3.385 
(2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Psoriasis or eczema were not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  The criteria for the assignment of a 40 percent 
disability rating for the Veteran's service-connected 
diabetes mellitus had not been met prior to August 3, 2007.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

5.  An effective date earlier than December 3, 2004, for the 
grant of service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

6.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and psoriasis; an increased disability 
rating for service-connected erectile dysfunction; and 
entitlement to earlier effective dates for a 40 percent 
disability rating for type II diabetes mellitus and for the 
grant of service connection for erectile dysfunction.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

(i.)  The service connection and increased rating claims

With respect to the Veteran's service connection claims, the 
Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated December 13, 2007, including a request for 
evidence of a relationship between his current disability and 
an injury, disease, or event in military service.  With 
respect to the Veteran's increased rating claim, the December 
2007 letter requested the Veteran submit evidence 
demonstrating that his service-connected erectile dysfunction 
had gotten worse. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The December 2007 letter further emphasized: "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the December 2007 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced December 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the December 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Subsequent to Dingess, the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The Veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in a letter from the RO 
dated June 27, 2008.  The Board recognizes that this letter, 
along with the December 2007 letter cited above, were mailed 
to the Veteran after adjudication of his claims by the RO.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, 
there is no timing problem as to VCAA, Dingess or Vazquez 
notice.  Specifically, since the Veteran's claims were 
readjudicated in the June 2008 supplemental statement of the 
case (SSOC), following the issuance of the December 2007 and 
June 2008 letters, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

(ii.)  The effective date claims

With respect to the Veteran's earlier effective date claims, 
no VCAA notice is necessary because, as is more thoroughly 
explained below, the facts are uncontroverted and the outcome 
of this earlier effective date claim depends exclusively on 
documents which are already contained in the Veteran's VA 
claims folder.  

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

It is clear from the Veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, 
the Veteran has been ably represented by his service 
organization in this matter.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, records from the Social 
Security Administration and provided him with several VA 
examinations.  

In the February 2009 appellate brief, the Veteran's 
representative argued that additional VA examinations were 
required to accurately assess the current level of the 
Veteran's erectile dysfunction and his hearing loss.  
Specifically, the representative argued that the October 2006 
VA examination that evaluated the Veteran's erectile 
dysfunction and the November 2006 VA hearing loss examination 
are too old to adequately rate the Veteran's disability. 

The Board does not believe that the medical evidence of 
record in this case is inadequate to adequately evaluate the 
Veteran.  The Board notes that neither the Veteran nor his 
representative has argued that his erectile dysfunction or 
hearing loss symptoms have worsened since the last VA 
examination.  An examination will not be ordered merely 
because time has passed.  See Palczewski v. Nicholson, 
21 Vet. App. 174 (2007) [another VA examination is not 
warranted based on the mere passage of time].

Because there is already of record competent medical evidence 
which addresses the Veteran's disability picture, there is no 
reasonable basis for ordering another examination.  A remand 
under such circumstances would be a useless expenditure of 
scarce VA medical and adjudicative resources, and would 
perpetuate "the hamster-wheel reputation of veterans law". 
See Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, 
J., dissenting).  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim"].

The Board is also aware of the Court's decision in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  While 
not argued by the Veteran's representative, the Board notes 
that both the March 2003 and November 2006 VA examination 
reports document the Veteran's complaints of difficulty 
hearing in crowds.  In any event, since the Board is denying 
service connection for bilateral hearing loss, any failure on 
the part of VA examiners to fully discuss the functional 
effects caused by the Veteran's disability would amount to 
harmless error as an extraschedular rating cannot be applied 
and 38 C.F.R. § 3.321(b) is moot. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.   

1.  Entitlement to service connection for bilateral hearing 
loss. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Service connection - hearing loss

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307 and 3.309(a) 
(2008); see also VA Under Secretary for Health letter dated 
October 4, 1995 [it is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability.]

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).


Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. § 1154(b) presumption only relates to 
the question of service incurrence, it does not relate to 
questions of whether the Veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Analysis

With respect to Hickson element (1), current disability, a VA 
examination conducted in March 2003 revealed CNC speech 
recognition scores of 98 percent in the Veteran's right ear 
and 96 percent in the Veteran's left ear.  The audiometric 
examination showed the following puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	20	30	35	40	31.25
Right (dB)	15	25	20	25	25	23.75

A VA examination conducted in November 2006 revealed CNC 
speech recognition scores of 94 percent in the Veteran's 
right ear and 96 percent in the Veteran's left ear.  The 
following puretone thresholds were recorded:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	10	30	45	45	32.5
Right (dB)	20	20	25	34	35	28.75

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 
The March 2003 and November 2006 VA examinations establish 
the presence of left ear hearing loss.  However, the 
examinations fail to demonstrate any auditory thresholds of 
40 dB or greater for the Veteran's right ear.  Audiometric 
testing also did not reveal three or more auditory thresholds 
of 26 dB or greater or CNC speech recognition less than 94 
percent for the right ear.  The level of right ear hearing 
loss has not met the threshold established by 38 C.F.R. 
§ 3.385.

Private audiometric examination reports from June 1999 and 
June 2001 contain an uninterpreted pure tone audiometric 
graph which is not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  These reports do, 
however, state Maryland CNC results of 100 percent for the 
right ear.  As noted above, this speech recognition score 
does not demonstrate hearing loss as defined by 38 C.F.R. 
§ 3.385.  

The Board notes that the Veteran has also submitted a medical 
report from T.C.L., M.D., who indicated that he performed a 
hearing test on the Veteran that revealed "normal hearing."  
Dr. T.C.L.'s report did not include any Maryland C.D.C. test 
results or auditory thresholds from an audiometric test.  The 
Board will disregard that report.   

Accordingly, Hickson element (1) has been satisfied for the 
Veteran's left ear, but it has not been satisfied for the 
Veteran's right ear.  The claim as to the left ear fails for 
that reason. 

With respect to Hickson element (2), the Veteran served in 
Vietnam and was awarded Combat Action Ribbon.  His service 
personnel records indicate that in October 1965 he helped 
defend the Marble Mountain Airfield in the Republic of 
Vietnam from attack.  A commendation request letter 
documenting the attack notes:  "though badly outnumbered, 
cut off, and receiving heavy fire from all directions, [the 
Veteran] directed [a] hastily constituted unit in an attack 
on an unknown number of Viet Cong."  The report further 
indicates that the Veteran was in close proximity to grenade 
explosions during the attack.  On multiple occasions the 
Veteran has stated that he was exposed to two concussion 
grenades during this incident that resulted in acoustic 
trauma.  The Board finds that the Veteran to be a combat 
veteran and accepts his testimony as evidence of in-service 
noise exposure.  See 38 U.S.C.A. § 1154.   The second Hickson 
element has been satisfied. 

With respect to Hickson element (3), medical nexus, the 
evidence of record contains two medical opinions which 
discuss the relationship between the Veteran's hearing loss 
and his military service.  The first opinion comes from the 
March 2003 VA examiner.  The examiner noted that it is 
difficult to make a definitive statement regarding the 
origins of the Veteran's hearing loss without reviewing the 
claims folder.  However, the Veteran " is some 30 plus years 
removed from military service" and has normal hearing in his 
right ear and "normal to mild hearing loss" in his left 
ear.  The examiner concluded that "based on the limited 
degree of hearing loss and the fact that he has worked around 
some noisy equipment in his janitorial service that it is 
less than likely that his hearing loss . . . [is] related to 
his military noise exposure." 

The second medical nexus opinion of record stems from the 
November 2006 VA examiner who, after reviewing the Veteran's 
claims folders, noted that the Veteran scored a 15/15 on his 
induction whisper test and upon separation, puretone 
threshold testing "was within normal limits bilaterally."  
The examiner opined that "since the Veteran's hearing loss 
was tested and found to be normal at the time of discharge . 
. .[his] hearing loss is less likely as not a direct result 
of noise exposure during combat in Vietnam."

The above mentioned statements are the only medical opinions 
in the record; they are not favorable to the claim.  The 
Veteran has not submitted any evidence to the contrary.  As 
was explained in the Board's VCAA discussion above, the 
Veteran has been accorded ample opportunity to submit 
evidence in support of his claim; he has not done so.  See 
38 U.S.C.A. § 5107(a) (2002) [the claimant has a 
responsibility to support a claim for VA benefits.]

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his left ear 
hearing loss and service, any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  As a result, Hickson 
element (3) has not been met and the Veteran's claim fails on 
this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss, as Hickson element (3) has not been 
met for the Veteran's left ear and Hickson elements (1) and 
(3) have not been met for the Veteran's right ear.  The 
benefits sought on appeal are accordingly denied.

2.  Entitlement to service connection for psoriasis, also 
claimed as eczema. 

The law and regulations generally pertaining to service 
connection have been set forth above and need not be 
repeated.



Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).

In Combee v. Brown, the United States Court of Appeals for 
the Federal held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e)), but also must determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), the Veteran has been 
diagnosed with eczema on multiple occasions.  See, e.g., a 
May 2002 treatment note of J.M.P., M.D.  He has also been 
diagnosed with psoriasis.  See a September 2008 VA 
examination report.  Hickson element (1). Current disability, 
has therefore been met. 

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records indicate that he was treated on multiple 
occasions for a skin condition.  See, e.g., an August 1960 
treatment record documenting a skin rash on the Veteran's 
face.  While there is no specific diagnosis of eczema or 
psoriasis during service, for the purposes of this decision, 
the Board finds that element (2) has arguably been satisfied 
as to in-service disease.

Concerning in-service injury, the Veteran's military service 
in Vietnam is not in dispute and his exposure to Agent Orange 
is presumed. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e) (2008).  Accordingly, Hickson element (2) has also 
been satisfied with respect to in-service injury.

With critical respect to Hickson element (3), medical nexus, 
if psoriasis or eczema were listed among the Agent Orange-
related diseases enumerated in 38 C.F.R. § 3.309(e), medical 
nexus would be presumed as a matter of law.  Such is not the 
case here.  These disabilities have not been identified by VA 
as being associated with herbicide exposure.

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above, the Board is obligated to 
fully consider the Veteran's claim.  See Combee, supra.

In September 2008, a VA examiner stated that the Veteran's 
current skin condition was less likely than not related to 
the rash the Veteran was treated for in-service.  The 
examiner explained that the rash noted in the service was 
located on the Veteran's face and was not a typical location 
for the rash of psoriasis.   
The examiner further noted that there is not any description 
of the typical psoriatic rash noted in the Veteran's service 
treatment records. 

There are no other medical nexus opinions of record.  To the 
extent that the Veteran and his representative contend that a 
medical relationship exists between his current skin 
disability and service, any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  
See Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1).  

Accordingly, Hickson element (3) has not been satisfied, and 
the Veteran's claim fails on this basis.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to an effective date earlier than August 3, 
2007 for the assignment of a 40 percent disability rating for 
type II diabetes mellitus.

Relevant law and regulations

Disability ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008) [general rating considerations; 
essentials of evaluative ratings].

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.

Diabetes mellitus requiring insulin and restricted diet, or 
use of an oral hypoglycemic agent and a restricted diet, is 
assigned a 20 percent disability rating.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Effective dates

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008). 

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2008). 

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2008).

Factual background

The Veteran filed a claim seeking entitlement to service 
connection for diabetes mellitus in June 2001.  In a 
September 2003 rating decision, the RO granted his claim and 
established a 20 percent disability rating.  An effective 
date of May 8, 2001 was assigned based on a change in the 
law.  A notice letter dated September 12, 2003 was mailed to 
the Veteran notifying him of this decision.  He did not file 
an appeal. 

On December 3, 2004, the Veteran filed a claim seeking 
entitlement to an increased disability rating for his 
service-connected diabetes mellitus.  His claim was denied by 
the RO in a May 2005 rating decision; the Veteran disagreed 
with that decision.   
In September 2007, the RO issued a rating decision that 
increased the disability rating to 40 percent; the 40 percent 
disability rating was assigned effective August 3, 2007.  The 
September 2007 rating decision explained that the August 2007 
effective date was chosen based on medical evidence recording 
that treatment for the Veteran's diabetes required insulin, a 
restricted diet and regulation of activities.  

While the Veteran has indicated that he is satisfied with the 
40 percent disability rating, he has expressed his 
dissatisfaction with the assigned effective date.



Analysis

The Veteran's contentions

The Veteran seeks entitlement to an effective date earlier 
than the currently assigned August 3, 2007 for the 40 percent 
rating for diabetes mellitus.  

The Board initially observes that the Veteran does not seek 
entitlement to an earlier effective date for the initial 
grant of service connection for diabetes.  In any event, such 
a claim would be untimely.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 299 (2006) [there is no "freestanding" earlier 
effective date claim which could be raised at any time].   

The Veteran has argued that the recently assigned 40 percent 
disability rating should be December 2004, the date he filed 
his claim for an increased rating.  See the September 2007 
notice of disagreement.  

Discussion

In essence, the Board's task is twofold: (1) it must 
determine the date of the increased rating claim; and (2) it 
must then determine the date entitlement arose, i.e., the 
date  as of which it was factually ascertainable that an 
increase in disability had occurred.  The latter date may be 
as early as one year prior to the date that the increased 
rating claim is filed.  See 38 C.F.R. § 3.400(o) (2008).    

(i) Date of claim

The RO granted service connection for diabetes mellitus in 
September 2003.  His claim for an increased disability rating 
was filed in December 2004.  

The Board has carefully reviewed the record in order to 
determine whether there existed a previous, unacted-upon 
claim for an increased rating for diabetes following the RO's 
grant of service connection in September 2003 and prior to 
his December 2004 claim for an increased rating.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  

Review of the claims folder shows that the Veteran submitted 
several statements between September 2003 and December 2004.  
The first statement submitted by the Veteran following the 
September 2003 rating decision is an October 2003 notice of 
disagreement.  In that statement, the Veteran expressed his 
disagreement with the RO's denial of service connection for 
right ear hearing loss, tinnitus, bipolar disorder, right 
arm/shoulder pain and psoriasis claims.  He further requested 
that his PTSD disability rating be increased to 50 percent.  
There is no mention of his service-connected diabetes 
mellitus.  Moreover, the Veteran specifically stated: 
"I feel I have merit to my other claims but will forgo 
them." 

The second statement received by the RO is a December 2003 
statement in support of claim [VA form 21-4138].  This 
letter, the Veteran described the treatment he is receiving 
for his right shoulder and arm pain, describes his skin 
disability, poses a question relating to PTSD and clarifies 
who his representative is.  The Veteran did not mention his 
diabetes mellitus in the statement. 

The third statement received by the RO prior to the December 
2004 increased rating claim is letter that the Veteran mailed 
to his Congressman that was forwarded to the RO on April 2, 
2004.  In the letter, the Veteran indicated that there has 
been a change in his health status and requested an appeal 
and review of his entire claim.  The Board notes that this 
statement cannot be construed as a notice of disagreement as 
the Veteran did not express disagreement with the September 
2003 rating decision.  See 38 C.F.R. § 20.201 (2008) [A 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with [a] determination 
and a desire for appellate review.]  Instead of disagreeing 
with the RO's decision, the Veteran indicated that his health 
status had changed.  While the Board acknowledges that 
Veteran vaguely requested a "review of [his] entire claim", 
it does not appear that he indented to file a new claim for 
benefits; the letter identified the issues that were 
currently on appeal [which did not include the diabetes 
issue] and explained how his health had changed.  Nowhere in 
the letter did the Veteran mention his service-connected 
diabetes mellitus or imply that he wished to file a claim for 
an increased rating for such. 

In March 2004, the Veteran submitted a statement that 
described additional treatment he had received since the 
September 2003 rating decision, along with a list of doctors 
who had treated him.  

A May 2004 letter from the Social Security Administration 
noted that the Veteran has been "found to be disabled under 
Social Security Guidelines."  The letter did not reference 
the Veteran's diabetes.  Similarly, a June 2004 excerpt from 
the American Legion Magazine and an internet article 
submitted by the Veteran did not refer to diabetes mellitus.

In June 2004, the Veteran submitted a statement that 
discussed hepatitis C and bipolar disorder, and in September 
2004 the Veteran's spouse submitted a statement that noted 
that nearly a year had passed since the Veteran filed his 
appeal and that his health was declining. 

The earliest statement from the Veteran that can be construed 
as a claim for an increased rating is the December 2004 
letter wherein the Veteran specifically requested an 
increased disability rating for his service-connected 
diabetes.  There were no pending claims of entitlement to an 
increased rating, express or implied, prior to December 2004.  

(ii.)  Factually ascertainable

As noted above, the Veteran's diabetes mellitus was rated 20 
percent disabling from the date of service connection, May 8, 
2001.  The RO assigned a 40 percent disability rating 
effective August 2007.  The Board has reviewed the evidence 
of record to in order to ascertain whether it was factually 
ascertainable that the disability had worsened in the period 
between December 3, 2003 (one year prior to the date of the 
increased rating claim in December 2004) and August 3, 2007.  
See 38 C.F.R. § 3.400(o) (2008).  

As noted above, in order to warrant a 40 percent disability 
rating under Diagnostic Code 7913, treatment for the 
Veteran's diabetes mellitus must consist of insulin, a 
restricted diet, and regulation of activities.  

The evidence associated with the claims folder between 
December 2004 and August 2007 includes VA outpatient 
treatment records and private medical records, the Veteran's 
SSA records, and multiple statements from the Veteran. 

December VA treatment records from December 2004 indicated 
that the treatment for his diabetes consists of insulin and a 
restricted diet.  A December 1, 2004 VA treatment report 
notes that the Veteran was counseled on the importance of 
exercise.  In February 2005 the Veteran was again advised of 
"the importance of exercise in relationship to blood sugar 
control."  

In March 2005, the Veteran and his spouse each submitted a 
statement that indicated that the Veteran exercises for 20 
minutes a day, five times a week.  

During a March 2005 VA examination, the Veteran indicated 
that he worked out Monday-Friday but had not done so for the 
past three weeks due to low energy.  The March 2005 VA 
examiner did not indicate that the Veteran's activities were 
restricted due to his diabetes mellitus. 

In a June 2005 statement, the Veteran indicated that he no 
longer exercised due to pain, soreness and swelling in his 
left ankle as well as pain in his knees.  He did not indicate 
that he had been advised to stop exercising by a health care 
provider, and the medical evidence does not so indicate.  

VA treatment records from July 2005 indicate that the Veteran 
was "counseled on low cholesterol diet, weight and 
exercise."  In February 2006 it was revealed that the 
Veteran was not compliant with his diabetic diet and was not 
exercising. 
The treatment note documents that his physician discussed the 
importance of exercise with him.  Marion VAMC records 
indicate that the Veteran was advised to increase his 
exercise in April 2006.  In July 2006 the Veteran stated that 
he was told by Dr. M. at the Marion Illinois VA Medical 
Center (VAMC) that he should use an exercise bike for 15 
minutes in the morning and 15 minutes at night.  

An October 2006 VA examination report indicated that the 
Veteran's diabetes is controlled with insulin; there was no 
indication that his activities were restricted. 

In a physician's questionnaire received by the VA on August 
3, 2007,  M.C., M.D., indicated that he had been treating the 
Veteran for the past three months; and in his opinion, the 
Veteran requires insulin, restricted diet and regulation of 
activities.  

Dr. M.C.'s statement is the first medical evidence to 
indicate that the Veteran's diabetes mellitus required 
regulation of activities and therefore the first evidence to 
document that all three requirements necessary for a 40 
percent disability evaluation for diabetes mellitus, in 
particular regulation of activities (avoidance of strenuous 
occupational and recreational activities), had been met.  
Prior to that date, the opposite was the case: the Veteran's 
health care providers had encouraged him to exercise.  See 
Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) [holding 
"medical evidence is required to support this criterion of a 
40% disability rating - regulation of activities."]  The 
Veteran himself does appear to dispute this.  Although the 
sated that he could not exercise due to physical problems, he 
never indicated that a hearth care provided advised him to 
avoid strenuous activities.

The Board adds that there is nothing in the medical records 
which indicated or suggested any pathology attributable to 
diabetes mellitus which would call for the assignment of even 
higher disability ratings (i.e., 60 percent and 100 percent) 
between April 2004 and August 2007.

Therefore, based on a review of the relevant evidence, the 
Board concludes that it was not factually ascertainable that 
an increased in disability to the 40 percent level had 
occurred prior to August 3, 2007 is not warranted.  An 
effective date of August 3, 2007, the date entitlement arose, 
was correctly assigned for the 40 percent disability rating.  
The benefit sought on appeal, an earlier effective date for 
the 40 percent rating, is accordingly denied.  

4.  Entitlement to an effective date earlier than December 3, 
2004 for the grant of service connection for erectile 
dysfunction.

Relevant law and regulations

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later. See 38 C.F.R. § 
3.400(b)(2)(i).

Factual background

The Veteran was granted service connection for erectile 
dysfunction as a complication of his service-connected 
diabetes mellitus in a May 2005 rating decision.  The RO 
assigned an effective date of March 24, 2005, the date the 
medical evidence first documented that the Veteran's erectile 
dysfunction was "as likely as not" a complication of his 
diabetes mellitus.  See the March 2005 VA examination report.  

In June 2006, the RO issued a rating decision that granted an 
earlier effective date of December 3, 2004, reflecting the 
date the Veteran filed his increased rating claim for 
diabetes mellitus.  The Veteran has continued to disagree 
with the assigned date.  

Analysis

The Veteran's contentions

The Veteran contends that his service-connected erectile 
dysfunction is entitled to an earlier effective date.  He has 
argued that the assigned effective date should be May 1998, 
the date private treatment records show that he discussed 
erectile dysfunction drugs with his physician.  In the 
alternative, the Veteran argues that the effective date 
should be May 2001, the effective date assigned to his 
service-connected diabetes mellitus. 

Discussion

The Board must first identify the date of claim.  The RO has 
assigned the December 3, 2004 date as the date the Veteran 
filed an increased rating claim for diabetes mellitus. 

The claims folder does not show that the Veteran submitted a 
specific claim, formal or informal, for erectile dysfunction.  
The RO granted service connection for erectile dysfunction 
despite this, based on medical evidence which showed that the 
Veteran's erectile dysfunction was related to his service-
connected diabetes mellitus.  

Following the September 2003 rating decision that granted 
service connection for diabetes mellitus, the December 2004 
letter from the Veteran is the first evidence that could be 
construed as requesting an increased rating for diabetes 
mellitus and therefore the earliest that a claim for erectile 
dysfunction as secondary to diabetes can be implied.  See the 
Board's discussion of the Veteran's submissions to the RO 
during the intervening period on pages 26-27 above.  

In the absence of an earlier claim, an earlier effective date 
cannot be assigned.

The Veteran argues that he had erectile dysfunction long 
before the March 2005 diagnosis and cites to a May 1998 
private treatment record that documents a conversation he had 
with his physician regarding Viagra.  Upon review, the Board 
notes that this record does not diagnose the Veteran with 
erectile dysfunction.  Moreover, that record also does not 
indicate that the Veteran had erectile dysfunction as a 
complication of his diabetes.  An April 2003 VA diabetes 
mellitus examination stated that the Veteran's diabetes 
resulted in no apparent complications.  The first medical 
record showing erectile dysfunction related to diabetes was 
March 24, 2005.

While it has not been argued by the Veteran or his 
representative, the Board notes that the May 1998 private 
treatment record [which as discussed above did not diagnose 
erectile dysfunction as such] cannot be considered an 
informal claim for erectile dysfunction.  That document was 
received by the RO as part of the Veteran's Social Security 
Administration Records.  It was not submitted with the intent 
to file a claim for VA benefits.  An informal claim must 
identify the benefit sought; the mere reference in medical 
treatment records to that disability is not a claim.  See 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993); see also 
Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in the 
absence of a sufficient manifestation of an intent to apply 
for benefits for a particular disease or injury, a document 
providing medical information in and of itself is not an 
informal claim for VA benefits].  

Further, to the extent that the Veteran may be contending 
that the effective date of the secondary disability (erectile 
dysfunction) should be the date of service connection for the 
primary disability (diabetes mellitus), the Court disposed of 
this in Ellington, 22 Vet. App. at 143-5, in which it clearly 
stated that the effective date of a secondary service 
connection claim is governed by 38 C.F.R. 
§ 3.400.

To some degree, the Veteran appears to be raising an argument 
couched in equity in that he contends that has had erectile 
dysfunction for a number of years and so he should receive 
compensation therefor from May 1988.  Setting aside the fact 
that erectile dysfunction was not diagnosed as such until 
March 2005, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis. See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).

As the preponderance of the evidence is against the claim, 
the claim for an effective date earlier than December 3, 2004 
for the grant of service connection for erectile dysfunction 
is be denied.



5.  Entitlement to an increased (compensable) rating for 
service-connected erectile dysfunction. 

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008). 
Separate diagnostic codes identify the various disabilities.

Assignment of diagnostic code

The Veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2008) [penis, 
deformity, with loss of erectile power].  See 38 C.F.R. § 
4.27 [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that there is no diagnostic code which deals 
with erectile dysfunction as such.  Diagnostic Code 7522 is 
deemed by the Board to be the most appropriate primarily 
because it is the only diagnostic code which includes loss of 
erectile power among its criteria.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the Veteran is appropriately rated 
under Diagnostic Codes 7599-7522.

Specific schedular criteria

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2008).

Analysis

The Veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2008).  He essentially contends 
that his erectile dysfunction warrants a compensable rating.

The Board observes that the Veteran is in receipt of special 
monthly compensation under 38 U.S.C. § 1114(k) due to loss of 
use of a creative organ.

Schedular rating

To obtain a compensable rating under Diagnostic Code 7522, 
deformity of the penis with loss of erectile power must be 
demonstrated.  The criteria in Diagnostic Code 7522 are 
conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive in a statutory provision means that 
all of the conditions listed in the provision must be met].  
Compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

In the instant case, it is undisputed that the Veteran has 
loss of erectile power.  The rating criteria, however, also 
require deformity of the penis to warrant a compensable 
evaluation.  The medical evidence in this case is negative 
for complaint, treatment, or findings of penile deformity.  
The report of an October 2006 VA examination noted that such 
deformity was not present.  The Veteran does not contend 
otherwise.

The Board notes that the Veteran has been granted special 
monthly compensation for loss of use of a creative organ 
since December 2004.  This benefit was specifically granted 
to compensate the Veteran for his erectile dysfunction.  
Unlike special monthly compensation, the rating schedule is 
designed with a different purpose in mind: to provide 
compensation for disabilities which result in an impairment 
in earning capacity (i.e., interference with employment). See 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Given that the Veteran's 
erectile dysfunction has not interfered with his employment, 
a compensable evaluation is not warranted under the schedular 
criteria. 

Accordingly, the criteria for a compensable evaluation have 
not been met.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection for erectile 
dysfunction, December 3, 2004, has the Veteran met or nearly 
approximated the criteria for a compensable rating.  While 
erectile dysfunction has persisted, at no time has penile 
deformity been demonstrated.  A compensable rating is not 
warranted for any time period following the grant of service 
connection.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the June 2006 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected erectile dysfunction.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his erectile dysfunction; it does not 
appear that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, there is no indication that the 
Veteran's erectile dysfunction has caused any employment 
impairment.  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the criteria for a compensable disability 
rating for the Veteran's erectile dysfunction have not been 
met. Loss of erectile power, absent penile deformity, does 
not warrant a compensable rating as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994). The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for psoriasis is denied. 

Entitlement to an effective date earlier than August 3, 2007, 
for a 40 percent rating for type II diabetes mellitus is 
denied.

Entitlement to an effective date earlier than December 3, 
2004 for the grant of service connection for erectile 
dysfunction is denied.

Entitlement to an increased disability rating for erectile 
dysfunction is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


